Citation Nr: 0720897	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  02-13 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1969 to March 1971.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 1999 
rating decision of the Waco, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A videoconference 
hearing was held before the undersigned in April 2007.  A 
transcript of the hearing is associated with the claims file.  
At the hearing it was clarified that the stated issue was the 
only matter on appeal.

A May 2004 supplemental statement of the case (SSOC) and 
subsequent SSOCs appear to address the claim de novo.  
Regardless of whether the RO reopened the claim, the Board 
has a jurisdictional responsibility to determine whether a 
claim previously denied by the RO (i.e. in April 1971) can be 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Accordingly, the Board must make a de novo 
determination as to whether there is new and material 
evidence to reopen this claim.  The issue has been 
characterized accordingly. 


The matter of entitlement to service connection for bilateral 
knee disability based on de novo review is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any action is 
required on his part.


FINDINGS OF FACT

1.  An unappealed April 1971 rating decision denied service 
connection for bilateral knee disability essentially based on 
findings that such disability pre-existed, and was not 
aggravated by the veteran's military service.      

2.  Evidence received since the April 1971 rating decision 
suggests that the veteran's bilateral knee disability may 
have been aggravated by his service; bears directly and 
substantially on the  claim; and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 


CONCLUSION OF LAW

New and material evidence has been received, and the 
veteran's claim seeking service connection for bilateral knee 
disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VCAA applies in the instant case.  However, as the 
decision below constitutes a grant of the benefit sought 
(reopens the claim), there is no need to belabor the impact 
of the VCAA on this claim.  

II.  Factual Background

Based essentially on the veteran's service medical records 
(SMRs) an unappealed April 1971 rating decision denied the 
veteran's claim seeking service connection for bilateral knee 
disability, finding that such disability pre-existed, and was 
not aggravated by his service.  

Evidence of record at the time of the April 1971 rating 
decision included the veteran's SMRs.  On April 14, 1969 
service entrance examination the veteran's lower extremities 
were normal.  He reported that he had suffered from arthritis 
(joint unspecified).  In conjunction with the entrance 
examination he was provided with an orthopedic consultation 
on May 1, 1969.  He reported then that he had gotten a needle 
stuck in his left knee as a teenager, but did not experience 
any knee symptoms unless he was running.  Both physical 
examination and X-rays were unremarkable, and the veteran was 
declared fit for duty.  Progress notes show recurring 
problems with bilateral knee pain.  August 1969 X-rays showed 
some hypertrophic degeneration.  A September 1970 orthopedic 
consultation showed that the veteran had a family history of 
severe arthritis and was complaining of severe, intermittent 
right knee pain.  The examiner suspected rheumatoid 
arthritis.  On separation examination the veteran's lower 
extremities were normal.  

Pertinent evidence received since the April 1971 rating 
decision includes a September 2002 letter from a private 
neurologist, a May 2004 VA orthopedic consultation, and a 
November 2006 private orthopedic consultation.  The September 
2002 letter indicates that recurrent injuries may have 
accelerated the degenerative changes of the veteran's knees.  
The May 2004 VA consult noted that a March 2004 MRI of the 
knees had shown that the veteran had degenerative changes 
bilaterally, bilateral meniscal tears and a left knee medial 
meniscus tear.  The examiner indicated that the veteran first 
began to have trouble with his knees in boot camp and Vietnam 
in the late 60s and early 70s.  He believed that the 
veteran's knee problems were service connected.  The November 
2006 private consultation found end stage arthritis of the 
right knee.  The examiner indicated that it was his opinion 
that the arthritis was caused and/or aggravated by the 
veteran's military service.  He also indicated that the 
veteran "showed him medical documentation" that he was 
having knee problems during service.  

III.  Analysis

As noted above, the veteran's claim of service connection for 
bilateral knee disability was denied by the RO in April 1971.  
Since the veteran did not appeal this decision, it is final.  
38 U.S.C.A. § 7105(c).  Generally, when a claim is 
disallowed, it may not be reopened and allowed, and a claim 
based on the same factual basis may not be considered.  Id.

Under 38 U.S.C.A. § 5108, " If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence", was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed before that date, in July 1999, and the old definition 
applies.  Under this definition, new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective for claims to reopen filed prior to August 29, 
2001).

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection 
for a claimed disorder, there must be: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The pertinent evidence received after the April 1971 decision 
is new as it has not been previously submitted and it is not 
cumulative. The September 2002 letter bears directly and 
substantially on the veteran's claim as it tends to show that 
recurrent knee problems in service may have aggravated the 
veteran's knee disability.  The May 2004 consultation and the 
November 2006 consultation bear directly and substantially on 
the veteran's claim as they tend to show that the veteran's 
current bilateral knee disability is related to his bilateral 
knee problems in service.  Together with evidence previously 
submitted, the additional evidence received tends to show 
that the veteran had bilateral knee pathology in service and 
suggests his current bilateral knee disability may be related 
to such pathology.  Thus, the additional evidence received is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the additional 
evidence received is both new and material, and the claim 
seeking service connection for bilateral knee disability may, 
and must, be reopened.  


ORDER

The appeal to reopen a claim of service connection for a 
bilateral knee disability is granted.  


REMAND

While the veteran did report that he had arthritis on April 
1969 service entrance examination, the joint involved was not 
identified, and on examination the veteran's lower 
extremities were normal.  Hence, the veteran's knees must be 
presumed to have been sound on entry in service.  See 
38 U.S.C.A. § 1111.  If this presumption is not rebutted, 
findings that bilateral knee pathology became manifest in 
service, and persisted, would result in a conclusion that the 
disability was incurred in service.  To rebut this 
presumption, there must be clear and unmistakable evidence 
that a bilateral knee disability pre-existed the veteran's 
service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Furthermore, if clear and unmistakable evidence of pre-
existing knee disability is found, the veteran is entitled to 
a further presumption that the disability was aggravated by 
service.  This presumption likewise can only be rebutted by 
clear and unmistakable evidence that such disability was not 
aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); VAOPGCPREC 3-2003.

While the current record was sufficient to meet the liberal 
standard for reopening of the claim, the totality of the 
evidence at present is insufficient to determine whether the 
presumption of soundness on service entry is rebutted by 
clear and unmistakable evidence (and if so, whether there is 
clear and unmistakable evidence of nonaggravation).  While 
the November 2006 private consulting orthopedist apparently 
reviewed at least some portion of the veteran's SMRs, there 
is no indication that he reviewed them in their entirety as 
he does not mention the normal findings on service separation 
examination.  Consequently, further development of medical 
evidence is necessary. 

In addition, there is opportunity to ensure full compliance 
with VCAA notice requirements with significant additional 
delay.  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be provided VCAA 
notice that is in full compliance with 
the applicable statutes, implementing 
regulations, and precedent interpretative 
decisions of the United States Court of 
Appeals for Veterans Claims and the 
United States Court of Appeals for the 
Federal Circuit.  The veteran and his 
representative should have opportunity to 
respond.  

2.  The RO should arrange for the veteran 
to be examined by an orthopedist to 
determine the likely etiology of his 
current bilateral knee disability.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Any indicated tests should 
be completed.  Based on review of the 
record and examination of the veteran, 
the examiner should provide medical 
opinions responding to the following: 

A) Is there any evidence in the record, 
which, along with established medical 
principles, renders it undebatable from a 
medical standpoint, that the veteran's 
current bilateral knee condition pre-
existed his military service?  If so, 
please identify such evidence.

B) If there is clear evidence that the 
current bilateral knee disability pre-
existed the veteran's military service, 
is there any evidence in the record, 
which, along with established medical 
principles, renders it undebatable from a 
medical standpoint, that such knee 
disability was not aggravated beyond 
natural progression during his military 
service? 
    
The examiner should provide a detailed 
rationale for the opinion given.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


